                   Case 1:19-mj-10645-UA Document 8 Filed 01/02/20 Page 1 of 2
.

    UNlTED STATES DISTRICT COURT
                                                                                     re ,!
    SOUTHERN DISTRICT OF NEW YORK                                                            .... __,   .   '''-~   •   ....   ·   -



      -------------- --- ----- --- -- -- ---- ---- --- ----
      UNITED STATES OF AMERICA,
                                                                              Order of Continuance

                                                                                       19 Mag. 10645
      S~ UAR; FINKELSTEIN,

                                       Defendant.



             Upon the application of the United States of America and the affirmation of Rushmi

    Bh,,karan, Assistant United States Attorney for the Southern District of New York, it is found

    that the defendant was charged with violations of Title 18, United States Code, Sections 1341 ,

    1028A, 1512, and 1623 (mail fraud, aggravated identity theft, obstruction of justice, and false

    declarations before a court) in a complaint dated November 12, 2019, and was arrested in the

    Sof    em District of Florida on November 19, 20 I 9;

             It is further found that the defendant was presented before Magistrate Judge Patrick M.

    Hunt on November 19, 2019, and was ordered released on a personal recognizance bond, in

    addition to other bail conditions;

             It is further found that the defendant was presented before Magistrate Judge Barbara Moses

    on f ecember 3, 2019, and was ordered release on a $150,000 personal recognizance bond, in

    addition to other bail conditions;

             It is further found that Brian Griffin, Esq. , counsel for defendant, and Assistant United

    States Attorney Rushmi Bhaskaran have been engaged in, and are continuing, discussions

    conpeming a possible disposition of this case;

             It is further found that the Government has requested a continuance of 30 days to engage

    in further discussions with counsel about the disposition of this case and that the defendant, through
                  Case 1:19-mj-10645-UA Document 8 Filed 01/02/20 Page 2 of 2
.
    c01lmsel, has consented that such a continuance may be granted for that purpose and has specifically

    w, ved her right to be charged in an indictment or information for an additional 30 days; and

             It is further found that the granting of such a continuance best serves the ends of justice

    and outweighs the best interests of the public and the defendant in a speedy trial; and therefore it
    . I
    lS


         I   ORDERED that the request for a continuance pursuant to 18 U.S.C. §3161(h)(7)(A) is

    helieby granted until February 3, 2020, and that a copy of this Order and the affirmation of Assistant

    Uj ted States Attorney Rushmi Bhaskaran be served by mail on this date on counsel for the

    de endant by the United States Attorney's Office.

    Dated: Ner Y' rk, New York
              I    '-   L,oLo , ~




                                                     A--A-7\ ~
                                                     NI'! 'ED STATES MAGISTRATE JUDGE
                                                   1
